Detailed Action
This is the final office action for US application number 16/196,601. Claims are evaluated as filed on February 28, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed February 28 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Hess, Choi, and Ortiz teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Ortiz valves 18a, 18b, 18c, 140s, 142s do not extend proximally of a top surface of the membrane 48 as best shown in Fig. 8 (Remarks p. 8-9), Examiner notes that Ortiz Fig. 8 does not show 18a, 18b, 18c, 140s, 142s and instead only shows the membrane 48 (¶27). As shown in Figs. 5 and 7, valve portions 140 are positioned above/proximal of the top surface of the membrane 48 and valve portions 14s are positioned below/distal of the bottom surface of the membrane 48. Annotations have been provided below of Figs. 5 and 7 in the intertest of ensuring clarity.

    PNG
    media_image1.png
    676
    1528
    media_image1.png
    Greyscale

Fig. 5 portion

    PNG
    media_image2.png
    653
    1433
    media_image2.png
    Greyscale

Fig. 7 portion

With regards to Applicant’s argument that in Hess Fig. 19 the plurality of valves 920s and 922s do not extend distally of the bottom surface of a flat planar portion of the membrane and Choi valves 211s, G1s, and G2s do not extend proximally of a top surface of a flat planar portion of the membrane and that art of record does not .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/637586 and 62/462630 and EP Application No. 17202872.2 and 16177844.4, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 21-28 and 30, the specification appears to lack proper antecedent basis for a single, flat membrane of claim 21 line 5. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 21 lines 13-16. Thus, the specification fails to provide proper antecedent basis for a single, flat membrane with valves connected to the membrane as at a mid-point as now claimed in claim 21 lines 5 and 13-16.
As to claims 37-40, the specification appears to lack proper antecedent basis for a single, flat membrane of claim 37 line 3. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point 
As to claims 41-45, the specification appears to lack proper antecedent basis for a single, flat membrane of claim 41 line 4. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 7-10. Thus, the specification fails to provide proper antecedent basis for a single, flat membrane with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 4 and 7-10.
As to claims 41-45, the specification appears to lack proper antecedent basis for the base having a single annular opening of claim 41 line 2 with valves connected to the membrane as at a mid-point as claimed in claim 41 lines 7-10. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 7-10. Thus, the specification fails to provide proper antecedent basis for the base having a single annular opening with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 4 and 7-10.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the single, flat  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-28, 30, and 37-45 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 21-28 and 30, a single, flat membrane of claim 21 line 5 appears to be new matter. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 21 lines 13-16. Thus, a single, flat membrane with valves connected to the membrane as at a mid-point as now claimed in claim 21 lines 5 and 13-16 constitutes new matter.
As to claims 37-40, a single, flat membrane of claim 37 line 3 appears to be new matter. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 37 lines 12-15. Thus, a single, flat membrane with valves connected to the membrane as at a mid-point as now claimed in claim 37 lines 3 and 12-15 constitutes new matter.
As to claims 41-45, a single, flat membrane of claim 41 line 4 appears to be new matter. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 7-10. Thus, a single, flat membrane with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 4 and 7-10 constitutes new matter.
As to claims 41-45, the base having a single annular opening of claim 41 line 2 with valves connected to the membrane as at a mid-point as claimed in claim 41 lines 7-10 appears to be new matter. That is, such does not appear to be shown in elected Fig. 144, disclosed in specification e.g. p. 30 lines 1-5, and was not originally claimed with valves connected to the membrane as at a mid-point as now claimed in claim 41 lines 7-10. Thus, the base having a single annular opening with valves connected to the membrane as at a mid-point as claimed in claim 41 lines 4 and 7-10 constitutes new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 37-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. (US 2010/0228094, hereinafter “Ortiz”).
As to claim 37, Ortiz discloses a surgical access device (Figs. 1-22, ¶101 discloses that sealing elements 18 can be formed as separate elements from sealing member 48) comprising: a base (44 and 20, Figs. 3 and 7) having a proximal portion (20) and a distal portion (44); a single, flat, flexible membrane (48, Figs. 4, 5, 6, 8, and 10, where ¶101 discloses that sealing elements 18 can be formed as separate elements from sealing member 48), at least a portion of the flexible membrane contacting the base only along an inner perimeter of the base (Figs. 5 and 7 show 48 contacting only an inner perimeter of base portion 44); a plurality of openings (132s, Fig. 4, ¶100) formed in the flexible membrane (Fig. 4) extending from a proximal-most surface of the flexible membrane to a distal-most surface of the flexible membrane (Fig. 4), wherein a size of each opening is substantially the same from the proximal-most surface of the flexible membrane (Fig. 4), through the flexible membrane, to the distal-most surface of the flexible membrane (Fig. 4); and a plurality of valves (18a, 18b, 18c, 140s, 142s, Figs. 3-8, ¶101 discloses that sealing elements 18 can be formed as separate elements from sealing member 48) attached to the flexible membrane (Figs. 3-8, ¶101), wherein each of the plurality of valves is capable of rotating in a proximal/distal direction relative to the base (Figs. 5-12, ¶s 93, 99, 101, and 104), and wherein the plurality of valves are connected to the flexible membrane at a mid-portion between a top and bottom of the valve (140s and 142s respectively) so that each valve extends proximally above a top surface portion of the membrane (upper surface of 48 as shown in Fig. 5, Fig. 5), and 
As to claim 38, Ortiz discloses that each of the plurality of valves includes a lumen (138s, Figs. 6 and 8), wherein each of the lumen includes a central axis (vertical as shown in Fig. 5, Figs. 3-8), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (Figs. 3-8).
As to claim 39, Ortiz discloses that each of the plurality of valves is capable of rotating with respect to each other (Figs. 9-13, ¶s 99, 101, and 104) such that the central axis of each of the plurality of valves is capable of being nonparallel (Figs. 9-13, ¶s 99, 101, and 104).
As to claim 40, Ortiz discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Figs. 5 and 7).

    PNG
    media_image1.png
    676
    1528
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-28, 30, and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (US 2010/0312063, hereinafter “Hess”) in view of Choi et al. (US 2010/0249694, hereinafter “Choi”).
As to claims 21-28 and 30, Hess discloses a surgical access device (910, Fig. 19) comprising: a base (912) defining only one opening (Fig. 19); structures that appear to be a plurality of valves (920s, 922s, Fig. 19, ¶104), each valve including a valve body (Fig. 19) and an outer member (Fig. 19); and a single, flat membrane (914, Fig. 19) attached to each of the plurality of valves and the base (Fig. 19), wherein the membrane includes an opening (922s, Fig. 19) that appears to be capable of use for each of the plurality of valves (Fig. 19), wherein it appears that a size of each opening in the membrane is defined by a radially outermost surface of a corresponding valve body such that a proximally-facing surface of the membrane contacts the radially outermost surface of the valve body when the valve body is seated within the corresponding opening in the membrane (Fig. 19), and wherein each of the plurality of valves is capable of moving relative to the base (at least to permit insertion of an instrument as disclosed in ¶104), wherein the opening in the base is covered by only the membrane and the plurality of valves (Fig. 19). As to claim 23, Hess discloses that each of the claim 24, Hess discloses that each of the plurality of valves include a lumen (at least to permit insertion of an instrument as disclosed in ¶104), wherein each of the lumens include a central axis (vertical as shown in Fig. 19), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (Fig. 19). As to claim 25, Hess discloses that each of the plurality of valves is capable of rotating with respect to each other (at least to permit insertion of an instrument as disclosed in ¶104) such that the central axis of each of the plurality of valves is capable of being nonparallel (at least to permit insertion of an instrument as disclosed in ¶104). As to claim 26, Hess discloses the base includes a proximal end and a distal end (Fig. 19), and wherein a portion of the membrane is capable of being sandwiched between the proximal end of the base and the distal end of the base only along an inner perimeter of the base (Fig. 19). As to claim 27, Hess discloses that a proximal-most surface of each of the plurality of valves extends distal of a proximal-most surface of the base (Fig. 19). As to claim 28, Hess discloses that a distal-most surface of each of the plurality of valves extends proximal of a distal-most surface of the base (Fig. 19). As to claim 30, Hess discloses that each of the plurality of valves is provided entirely between a proximal-most end and a distal-most end of the base (Fig. 19).
Hess does not specifically disclose that the structures that appear to be a plurality of valves, valve bodies, and outer members are valves with valve bodies and outer members or that the opening is capable of use for each of the plurality of valves, wherein the size of each opening in the membrane is defined by the radially outermost claim 22, Hess discloses is silent to the membrane including a flexible material. 
Choi teaches a similar surgical access device (Figs. 11G and 2, ¶100) comprising: a base (230, Fig. 2); a plurality of valves (211s, G1s, G2s, Figs. 11G and 2), each valve including a valve body (211s) and an outer member (G1s, G2S); and a single membrane (200, 210, Fig. 11G) attached to each of the plurality of valves and the base (Figs. 11G and 2), wherein the membrane includes an opening (210, Fig. 11G, ¶100) capable of use for each of the plurality of valves (Figs. 11G and 2), wherein a size of each opening in the membrane is defined by a radially outermost surface of a corresponding valve body such that a proximally-facing surface of the membrane contacts the radially outermost surface of the valve body when the valve body is seated within the corresponding opening in the membrane (Fig. 11G), wherein the outer member of each valve contacts a distally-facing surface of the membrane to connect each valve to the membrane (Fig. 11G), wherein each of the plurality of valves is capable of moving relative to the base (due to the flexibility of the membrane 200 as disclosed in ¶44), wherein the plurality of valves are connected to the membrane at a claim 22, Choi teaches the membrane includes a flexible material (¶44). As to claim 23, Choi teaches that each of the plurality of valves is capable of moving independent of each other (due to the flexibility of the membrane 200 as disclosed in ¶44). As to claim 24, Choi teaches that each of the plurality of valves include a lumen (¶101 discloses that 211 is a valve), wherein each of the lumens include a central axis (vertical as shown in Fig. 3), and wherein the membrane is capable of lying along a plane in a first configuration where each of the central axes are parallel (due to the flexibility of the membrane 200 as disclosed in ¶44). As to claim 25, Choi teaches that each of the plurality of valves is capable of rotating with respect to each other (due to the flexibility of the membrane 200 as disclosed in ¶44) such that the central axis of each of the plurality of valves is capable of being nonparallel (Fig. 3, due to the flexibility of the membrane 200 as disclosed in ¶44).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify and modify the apparent valves and membrane as disclosed by Hess by specifying the structure of the valve and flexibility of the membrane and adding the outer valve member as taught by Choi in order to provide a known valve arrangement for an access port (Choi Figs. 11G and 2, ¶100). 


    PNG
    media_image3.png
    880
    1624
    media_image3.png
    Greyscale


As to claims 41-45, Hess discloses a surgical access device (910, Fig. 19) comprising: a base (912) having a single annular opening (Fig. 19); structures that appear to be a plurality of valves (920s, 922s, Fig. 19, ¶104), each valve including a valve body (Fig. 19); and a single, flat membrane (914, Fig. 19) attached to the base and each of the plurality of valves (Fig. 19), wherein the flexible membrane provides the only connection between the base and the valves (Fig. 19). As to claim 42, Hess discloses that each of the plurality of valves is capable of moving independent of each other (at least to permit insertion of an instrument as disclosed in ¶104). As to claim 43, Hess discloses the base includes a proximal end and a distal end (Fig. 19), and wherein a portion of the membrane is capable of being sandwiched between the proximal end of the base and the distal end of the base only along an inner perimeter of the base (Fig. 19). As to claim 44, Hess discloses that each of the plurality of valves is capable of rotating with respect to each other (at least to permit insertion of an instrument as  As to claim 45, Hess discloses that the openings in the membrane are less than the diameters of the corresponding valve bodies (Fig. 19).
Hess does not specifically disclose that the structures that appear to be a plurality of valves and valve bodies are valves with valve bodies. Hess is silent to the membrane being flexible and the plurality of valves being connected to the flexible membrane at a mid- portion between a top and bottom of the valve body so that each valve extends proximally above a top surface portion of the membrane, and extends distally below a bottom surface portion of the membrane. 
Choi teaches a similar surgical access device (Figs. 11G and 2, ¶100) comprising: a base (230, Fig. 2); a plurality of valves (211s, G1s, G2s, Figs. 11G and 2), each valve including a valve body (211s); and a single flexible membrane (200, 210, Fig. 11G, ¶44) attached to the base and each of the plurality of valves (Figs. 11G and 2), wherein the flexible membrane provides the only connection between the base and the valves (Figs. 11G and 2), and wherein the plurality of valves are connected to the flexible membrane at a mid-portion between a top and bottom of the valve body (see illustration of Fig. 11G, Fig. 11G) so that each valve extends proximally above a top surface portion of the membrane (see illustration of Fig. 11G, Fig. 11G), and extends distally below a bottom surface portion of the membrane (see illustration of Fig. 11G, Fig. 11G). As to claim 42, Choi teaches that each of the plurality of valves is capable of moving independent of each other (due to the flexibility of the membrane 200 as disclosed in ¶44). As to claim 44, Choi teaches that each of the plurality of valves is claim 45, Choi teaches that the openings in the membrane (inner diameter of the membrane at the top surface portion) are less than the diameters of the corresponding valve bodies (inner diameter of the valve body at the top of the valve body, Fig. 11G).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to clarify and modify the apparent valves and membrane as disclosed by Hess by specifying the structure of the valve and flexibility of the membrane and adding the outer valve member as taught by Choi in order to provide a known valve arrangement for an access port (Choi Figs. 11G and 2, ¶100). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775